Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “receiving one or more test files having a plurality of application models, wherein one of the plurality of application models includes a plurality of driver models that are connected to provide a direction of execution of the one of the plurality of application models, wherein the plurality of application models include a plurality of outputs and a plurality of inputs, wherein one of the plurality of inputs is generated by back propagating one of the plurality of outputs via the one of the plurality of application models” in combination with “applying the one or more compiled files to a test bench to output a test result, wherein said applying comprises propagating the one of the plurality of inputs via the one of the plurality of application models in the direction of execution to generate the test result”, “comparing the test result with the one of the plurality of outputs to determine whether the SoC passes a test at a software stage”, and “applying the one of the application models to a hardware stage associated with the SoC to determine whether the SoC passes a test at the hardware stage”, as outlined in independent claims 1, 10, and 19.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113